Citation Nr: 1334545	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include attention deficit/hyperactivity disorder and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2013, the Veteran filed a claim seeking a compensable evaluation for his service-connected bilateral hearing loss.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder.  Specifically, he contends that he developed attention deficit/hyperactivity disorder (AD/HD), with related depression during his military service.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A.  Service Personnel Records

At his hearing before the Board in May 2013, the Veteran testified that his AD/HD caused significant problems in his ability to perform his inservice duties which led to his having been referred for an inservice psychiatric evaluation.  Under these circumstances, the RO should request the Veteran's service personnel record file for review and consideration herein.

B.  Service Treatment Records

Based upon a review of the Veteran's statements and testimony herein, as well as notations in his service treatment records, the Veteran underwent a three-day psychological evaluation by the psychology department at the Brooke Army Medical Center sometime between July 16, 1990 and August 9, 1990.  The report of this evaluation is not found in the Veteran's service treatment records.  Under these circumstances, the RO should contact the Brooke Army Medical Center directly and attempt to obtain any available records relating to this evaluation.

C. Post Service Treatment Records 

At his hearing before the Board, the Veteran testified that he was receiving ongoing psychiatric care at the Audie L. Murphy, VA Hospital in San Antonio, Texas.  Under the circumstances of this case, the RO must attempt to obtain, with the assistance of the Veteran, all of his updated post service psychiatric treatment records.  

D.  Presumption of Soundness

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  In this case, the report of the Veteran's November 1987 entrance examination listed his psychiatric status as normal.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

A June 27, 1990 service treatment record noted the Veteran's complaints of a lack of ability to concentrate at any given time and restlessness for several years.  A mental status examination was performed and revealed findings of some depression.  The report also noted that the Veteran had been hyperactive while in school.  A July 26, 1990 service treatment record noted his current complaints of poor attention, and his history of having difficulty while doing his homework back in high school.  It also noted that he was currently doing clinical work, and has difficulty finishing prolonged tasks.  The report concluded with an impression of subjective mild difficulty concentrating, subclinical.

The Veteran has testified that he continued to have difficulty concentrating ever since his military service.  In support of his claim, he submitted a January 1995 letter sent by him to the Chief of Staff of the United States Army.  In the letter, he reported that he has had "a problem called attention deficit disorder" all of his life and that it has affected him through school, his military career, and post service employment.  

A review of the Veteran's post service treatment records indicates that he currently has AD/HD. 

Under these circumstances, the RO should schedule the Veteran for the appropriate psychiatric examination to determine if any current psychiatric disorder is related to his military service.  
Accordingly, the case is remanded for the following action:

1.  The RO must take the appropriate steps to obtain the Veteran's service personnel file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure these records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must take the appropriate steps to obtain any available records relating to the psychological evaluation performed on the Veteran sometime between July 16, 1990 and August 9, 1990 at the Brooke Army Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure these records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for a psychiatric disorder since his discharge from the service.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain updated treatment records relating to the Veteran, since April 2009, from the Audie L. Murphy, VA Hospital in San Antonio, Texas.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded the appropriate examination to determine whether any current psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Following the clinical evaluation, a review of the evidence of record, to include the normal psychiatric evaluation on entrance into military service, and with consideration of the Veteran's statements the examiner must provide an opinion as to the whether any currently diagnosed psychiatric disorder pre-existed his military service from August 1988 to November 1991.  If the examiner finds that a currently diagnosed psychiatric disorder preexisted service, the examiner must state upon what factual evidence in record this finding was made.  

If the examiner finds that a currently diagnosed psychiatric disorder preexisted service, then the examiner must determine whether the psychiatric disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that a currently diagnosed psychiatric disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that a currently diagnosed psychiatric disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  

If the examiner determines that a currently diagnosed psychiatric did not pre-exist the Veteran's military service, the examiner must provide an opinion as to whether the currently diagnosed psychiatric disorder is directly related to the Veteran's military service from August 1988 to November 1991.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

